Opinion filed December 3, 2015




                                       In The


        Eleventh Court of Appeals
                                    ____________

                                 No. 11-15-00282-CR
                                    ____________

               ANDREW SLOAN ROBINSON, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Dawson County, Texas
                        Trial Court Cause No. 14-7378


                     MEMORANDUM OPINION
      Appellant, Andrew Sloan Robinson, originally pleaded guilty to the second-
degree felony offense of evading a motor fuel tax.      The trial court assessed
Appellant’s punishment in accordance with the terms of his plea agreement and
placed him on community supervision. The State subsequently filed a motion to
revoke Appellant’s community supervision, and the trial court revoked Appellant’s
community supervision and assessed his punishment at confinement for a term of
five years. We dismiss the appeal.
      This court notified Appellant by a letter dated November 9, 2015, that we
had received information from the trial court that Appellant waived his right of
appeal in this cause. The trial court certified that Appellant waived his right of
appeal. See TEX. R. APP. P. 25.2. The trial court’s certification was signed by
Appellant, his attorney, and the judge of the trial court.     We requested that
Appellant respond and show grounds to continue the appeal. Appellant has filed a
response in which he states that the appeal should be dismissed and that the notice
of appeal was filed based upon a mistaken belief.
      Rule 25.2(d) provides that an appeal must be dismissed absent a certification
that shows that the defendant has a right of appeal. TEX. R. APP. P. 25.2(d). The
clerk’s record contains various waivers that coincide with the revocation of
Appellant’s community supervision. These waivers were signed by Appellant and
his attorney.   Among the waivers was a “WAIVER OF APPEAL” in which
Appellant affirmatively, “freely, voluntarily, and intelligently waive[d] and
abandon[ed] [his] right of appeal in this case.” The documents in the clerk’s
record support the trial court’s certification and show that Appellant waived his
right of appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005).
Accordingly, we must dismiss this appeal without further action.          TEX. R.
APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
      Accordingly, this appeal is dismissed.


                                                    PER CURIAM


December 3, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.

                                         2